UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1179



ALFONSO J. DIAZ DEL CASTILLO; ELENA L. DIAZ
DEL CASTILLO,

                                           Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.


Appeal from the United States Tax Court.    (Tax Ct. No. 1514-05)


Submitted:   September 26, 2007           Decided:   October 31, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfonso J. Diaz del Castillo, Elena L. Diaz del Castillo,
Appellants Pro Se. David I. Pincus, Marion Elizabeth Erickson,
Mary Roccapriore Pelletier, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfonso J. and Elena L. Diaz del Castillo appeal from the

tax court’s order upholding the Commissioner’s determination of a

deficiency in their federal income tax liability for the 2001 tax

year.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the tax court.

Diaz del Castillo v. Comm’r of Internal Revenue, No. 1514-05

(U.S.T.C. Aug. 17, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -